DETAILED ACTION
1.	This communication is response to the application filed 10/08/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 03/24/2021 is a has PRO 63/003,787 04/01/202 are acknowledged.
Drawings
3.  	The drawings were received on 08/30/2017 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 08/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 08/11/2021 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 29 recites a various modules "a Radio Frequency (RF) module" the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15-17, 20, 29, 30 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210352547 A1 CHANG et al. (Hereinafter “CHANG").
 	As per claim 1, CHANG teaches a method for wireless communications at a wireless device, comprising: generating a first transmission waveform of a first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device (para [0031],[0039-0040], fig.4, wireless devices generates handover or measurement transmission waveforms first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device); performing a listen before talk using the generated first transmission waveform  (para [0031],[0039-0040], fig.4, wireless device performs before talk using the generated first transmission waveform);; and transmitting a second signal based at least in part on the set of transmission parameters and a result of the listen before talk (para [0031],[0039-0040], fig.4, wireless device transmitting a second wave a second signal based at least in part on the set of transmission parameters and a result of the listen before talk).  20210352547
	As per claim 2, CHANG teaches the method of claim 1, wherein: performing the listen before talk includes adjusting a detected signal associated with the set of radio resources based at least in part on the first transmission waveform (para [0031],[0039-0040], fig.4, adjusting the handover signal after listen before talk to the target base station based at least in part on the first transmission waveform).  
	As per claim 3, CHANG teaches the method of claim 1, further comprising: processing a detected signal and the first transmission waveform to obtain a measurement(para [0045] , to obtain a measurement for handover for the detected signal for handover).  ; determining that the measurement satisfies a threshold(para [0045] , verifying the measurement satisfies a threshold); and identifying the result of the listen before talk based at least in part on the measurement satisfying the threshold (para [0045] , identifying the result of the listen before talk based at least in part on the measurement satisfying the threshold).  
 	As per claim 6, CHANG teaches the method of claim 1, wherein the result of the listen before talk is a successful result, further comprising:  transmitting the second signal using the first transmission waveform (para [0045] , transmitting the second signal using the first transmission waveform).  
	As per claim 15, CHANG teaches apparatus for wireless communications at a wireless device, comprising: a processor, instructions stored in the memory and executable by the processor to cause the apparatus to: generate a first transmission waveform of a first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device(para [0031],[0039-0040], fig.4, wireless devices generates handover or measurement transmission waveforms first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device); perform a listen before talk using the generated first transmission waveform(para [0031],[0039-0040], fig.4, wireless device performs before talk using the generated first transmission waveform); and transmit a second signal based at least in part on the set of transmission     (para [0031],[0039-0040], fig.4, wireless device transmitting a second wave a second signal based at least in part on the set of transmission parameters and a result of the listen before talk).  
	As per claim 16, CHANG teaches the apparatus of claim 15, wherein performing the listen before talk includes adjusting a detected signal associated with the set of radio resources based at least in part on the first transmission waveform(para [0031],[0039-0040], fig.4, adjusting the handover signal after listen before talk to the target base station based at least in part on the first transmission waveform).  .  
	As per claim 17, CHANG teaches the apparatus of claim 15, wherein the instructions are further 2 executable by the processor to cause the apparatus to: process a detected signal and the first transmission waveform to obtain a measurement(para [0045] , to obtain a measurement for handover for the detected signal for handover); determine that the measurement satisfies a threshold(para [0045] , verifying the measurement satisfies a threshold);; and identify the result of the listen before talk based at least in part on the measurement satisfying the threshold (para [0045] , identifying the result of the listen before talk based at least in part on the measurement satisfying the threshold).  
	As per claim 20, CHANG teaches the apparatus of claim 15, wherein the result of the listen before talk is a successful result, further comprising transmitting the second signal using the first transmission waveform(para [0045] , transmitting the second signal using the first transmission waveform).  .  
 	As per claim 29, CHANG teaches the apparatus for wireless communications at a wireless device,   comprising: means for generating a first transmission waveform of a first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device (para [0031],[0039-0040], fig.4, wireless devices generates handover or measurement transmission waveforms first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device);; means for performing a listen before talk using the generated first transmission waveform  (para [0031],[0039-0040], fig.4, wireless device performs before talk using the generated first transmission waveform);;; and means for transmitting a second signal based at least in part on the set of transmission parameters and a result of the listen before talk (para [0031],[0039-0040], fig.4, wireless device transmitting a second wave a second signal based at least in part on the set of transmission parameters and a result of the listen before talk).  .  
	As per claim 30, CHANG teaches the non-transitory computer-readable medium storing code for wireless communications at a wireless device, the code comprising instructions executable by a processor to: generate a first transmission waveform of a first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device; (para [0031],[0039-0040], fig.4, wireless devices generates handover or measurement transmission waveforms first signal on a set of radio resources based at least in part on a set of transmission parameters for transmission from the wireless device);  perform a listen before talk using the generated first transmission waveform (para [0031],[0039-0040], fig.4, wireless device performs before talk using the generated first transmission waveform); and transmit a second signal based at least in part on the set of transmission parameters and a result of the listen before talk (para [0031],[0039-0040], fig.4, wireless device transmitting a second wave a second signal based at least in part on the set of transmission parameters and a result of the listen before talk).  .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 4-5, 18-19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG further view of US PG Pub US 20200305199 A1 to Harada et al (hereinafter Harada).
As per claim 4, CHANG teaches the method of claim 3, Harada teaches wherein the measurement is less than the threshold and the result of the listen before talk comprises a successful result (para [0040], when the measurement is less than the maximum channel occupancy time then there is the listen before talk comprises a successful result ).  US 20200305199 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of CHANG by the measurement is less than the threshold and the result of the listen before talk comprises a successful result as suggested by Harada, this modification would benefit   CHANG for enabling a better  for the purpose of higher data rates, low delay in data communication.
	As per claim 5, CHANG teaches the method of claim 3, Harada teaches wherein the measurement is greater than or equal to the threshold and the result of the listen before talk comprises a failed result (para [0040], when the measurement is greater or more than the maximum channel occupancy time then there is no need the listen before talk comprises a failed lbt result ).  US 20200305199 A1
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 18, CHANG teaches the apparatus of claim 17, Harada teaches  wherein the measurement is less than the threshold and the result of the listen before talk comprises a successful result(para [0040], when the measurement is less than the maximum channel occupancy time then there is the listen before talk comprises a successful result ).    
	As per claim 19, CHANG teaches the apparatus of claim 17, Harada teaches wherein the measurement is greater than or equal to the threshold and the result of the listen before talk comprises a failed result(para [0040], when the measurement is greater or more than the maximum channel occupancy time then there is no need the listen before talk comprises a failed lbt result ).  
 	Claim(s) 11-12, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG further view of US PG Pub US 20210345406 A1 to MYUNG et al (hereinafter MYUNG).
	As per claim 11, CHANG teaches the method of claim 1, MYUNG teaches wherein performing the listen before talk comprises: sensing, during a first time period, a channel associated with the set of radio  resources (para [0143-0145],sensing the received downlink information and channel d, a channel associated with the set of radio  resources  ).  ; and identifying a detected signal based at least in part on sensing the channel, wherein performing the listen before talk is based at least in part on the detected signal (para [0143], wherein performing the listen before talk is based at least in part on the detected signal).  US 20210345406 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of CHANG by : sensing, during a first time period, a channel associated with the set of radio  resources and identifying a detected signal based at least in part on sensing the channel, wherein performing the listen before talk is based at least in part on the detected signal as suggested by MYUNG, this modification would benefit   CHANG for enabling a better  for the purpose of educed cost per bit, increased service availability, flexible use of a frequency band in data communication.
	As per claim 12, CHANG teaches the method of claim 11, MYUNG teaches   further comprising: identifying the first time period based at least in part on a configuration of the wireless device, information received from another wireless device, a confidence threshold, or any combination thereof( para [0143-0145], : identifying the first time period based information received from another wireless device).  
Examiner supplies the same rationale as supplied in claim11.
	As per claim 25, CHANG teaches the apparatus of claim 15, MYUNG teaches  wherein the instructions to perform the listen before talk are executable by the processor to cause the apparatus to: sense, during a first time period, a channel associated with the set of radio resources (para [0143-0145],sensing the received downlink information and channel d, a channel associated with the set of radio  resources  ).  ; and identify a detected signal based at least in part on sensing the channel, wherein performing the listen before talk is based at least in part on the detected signal (para [0143], wherein performing the listen before talk is based at least in part on the detected signal).    
	As per claim 26, CHANG teaches the apparatus of claim 25, MYUNG teaches  wherein the instructions are further executable by the processor to cause the apparatus to: identify the first time period based at least in part on a configuration of the wireless device, information received from another wireless device, a confidence threshold, or any combination thereof ( para [0143-0145], : identifying the first time period based information received from another wireless device).  
Examiner supplies the same rationale as supplied in claim11.
 	Claim(s) 13-14, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG further view of US PG Pub US 20200033442 A1 to Gulati et al (hereinafter Gulati).
	As per claim 13, CHANG teaches the method of claim 1, Gulati teaches wherein transmitting the second signal comprises: transmitting a frequency modulated continuous wave radar signal (para [0005] , selecting frequency modulated continuous wave waveform parameters for multiple radar coexistence).  20200033442
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of CHANG by transmitting a frequency modulated continuous wave radar signal as suggested by Gulati, this modification would benefit   CHANG for enabling a better  for the reducing   significant interference for other radar systems and may increased target detection performance in data communication.
As per claim 14, CHANG teaches the method of claim 1, Gulati teaches wherein the wireless device comprises a vehicle (para [0068] , he wireless device comprises a vehicle ).  
Examiner supplies the same rationale as supplied in claim12.
	As per claim 27, CHANG teaches the apparatus of claim 15, wherein the instructions to transmit the second signal are executable by the processor to cause the apparatus to: transmit a frequency modulated continuous wave radar signal (para [0005] , selecting frequency modulated continuous wave waveform parameters for multiple radar coexistence).  
Examiner supplies the same rationale as supplied in claim12.
	As per claim 28, CHANG teaches the apparatus of claim 15, wherein the wireless device comprises a vehicle (para [0068] , he wireless device comprises a vehicle ).  
Examiner supplies the same rationale as supplied in claim12.
Allowable Subject Matter
 	Claim 7-10, 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
    Prior arts made of record, not relied upon: US PG Publication US 20210352555 A1; US 20210227478 A1; US 20210068000 A1.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips  can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
  
	
.  
.